10 A.3d 226 (2011)
204 N.J. 595
In the Matter of Eliane RUSSOTTI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-15 September Term 2010 067003
Supreme Court of New Jersey.
January 20, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-118, concluding that ELIANE RUSSOTTI of ENGLEWOOD, who was admitted to the bar of this State in 1994, should be censured for violating RPC 1.15(d) (recordkeeping violations), RPC 8.1(b) (failure to respond to a lawful demand for information from a disciplinary authority), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation of justice) and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And ELIANE RUSSOTTI having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ELIANE RUSSOTTI is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.